On January 25, 2001, this court suspended respondent, Robert S. Mudrick, from the practice of law pursuant to Gov.Bar R. V(5) and referred the matter to the Office of Disciplinary Counsel for investigation and commencement of disciplinary proceedings. On March 28, 2001, the Office of Disciplinary Counsel filed a notice to the court. Upon consideration thereof,
IT IS HEREBY ORDERED, sua sponte, that this matter be referred to the Akron Bar Association for investigation and commencement of disciplinary proceedings.